Simmons, C. J.
1. A judgment rendered by any court of competent jurisdiction in this State may, after it has become dormant, be revived by scire facias in the same court. Civil Code, §5377 et seq.
2. The questions raised by the demurrers, as to the right of the court to revive and amend a dormant judgment, were, in the cases of Williams v. Merritt, 109 Ga. 213, 217, between substantially the same parties, decided contrary to the contentions of the plaintiff in error.
3. Grounds of a motion for a new trial not approved by the trial judge will not be considered by this court. An amendment to a motion for a new trial, which has upon it an entry to the effect that it was “allowed” by the judge, with nothing else to indicate an approval of its grounds, is not sufficiently verified to authorize this court to deal with the assignments of error therein, made. Long v. Scanlan, 105 Ga. 424.

Judgment affirmed.


All the Justices concurring, except Lewis, J., disqualified.

Motion to amend judgment. Before Judge Hart. Greene supe^ perior court. September 5, 1900.
J. B. Park Jr., for plaintiff in error. S. II. Sibley, contra.